Nichols, J.
On April 5, 1956, this court reversed the judgment of the trial court denying the plaintiff's motion for new trial. Tidwell v. Lovejoy, 94 Ga. App. 60 (94 S. E. 2d 39). Application was made to the Supreme Court of Georgia for the writ of certiorari. The writ was granted and the Supreme Court, upon hearing the writ, entered on December 5, 1956, a judgment reversing the judgment of this court upon the ground that this court should have affirmed the judgment of the court below upon the special grounds of the motion for new trial passed upon by this court, instead of reversing the court below upon such grounds. Lovejoy v. Tidwell, 212 Ga. 750 (95 S. E. 2d 784). The general grounds of the motion for new trial were not considered at the time the original opinion was rendered by this court; however, an examination of the evidence adduced on the trial of the case discloses that the verdict for the defendant was supported by the evidence. Therefore the judgment of the trial court denying the motion for new trial upon the general grounds was not erroneous for any reason assigned. Accordingly, it is ordered and adjudged that the judgment of reversal by this court in the case be vacated, and the judgment of the court below be and the same is affirmed.

Judgment affirmed.


Felton, C. J., and Quillian, J., concur.